DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)/(A)(2) as being anticipated by Nakai et al. (US 2011/0068730).

Regarding claim 1,
Nakai discloses (Fig. 4):
A shift range control device (Fig. 4, all elements) that switches a shift range (switching positions) by controlling a drive of a motor (12, ¶0090) in which a rotor (Fig. 6, 32) rotates by energizing a motor winding (¶0088-¶0089), the shift range control device (Fig. 4, all elements) comprising: an angle calculation unit (42) configured to calculate a motor angle based on a signal from a rotation angle sensor (46) that detects a rotation position of the rotor (¶0090-¶0091); an energization control unit (37, 38) configured to drive the rotor (32) so that the motor angle becomes a target angle according to a target shift range (¶0115-¶0116),
and configured to stop the rotor at a position where the motor angle becomes the target angle (¶0123-¶0124), by controlling energization of the motor winding (¶0115-¶0116); and a zero point estimation unit (41) configured to estimate a speed 0 point (¶0124-¶0125, stops rotor at target position by calculating inertia, also ¶0259-¶0260), which is a timing at which a rotational speed of a vibrating rotor becomes 0 during a stop control for stopping the rotor (¶0125), wherein the energization control unit (37, 38) switches current control at an estimated speed 0 point (¶0125, switches current control and turning off current).

Regarding claim 2,
Nakai discloses (Fig. 4):
wherein the zero point estimation unit (Fig. 4, 42) estimates the speed 0 point based on a vibration cycle of the rotor specified by using a detection value of the rotation angle sensor (46, ¶0127-¶0128).

Regarding claim 3,
Nakai discloses (Fig. 4):
wherein the rotation angle sensor (Fig. 4, 46) is an encoder (¶0091) having a detection element (Fig. 6, 48-50), and the detection element (48-50) is provided at a position where a signal edge is generated at a position that becomes a vibration center of the rotor in the stop control (when north and south poles pass by Halls sensors, ¶0093, ¶0095).

Regarding claim 4,
Nakai discloses (Fig. 4):
wherein the energization control unit gradually reduces current at the speed 0 point (¶0116).

Regarding claim 5,
Nakai discloses (Fig. 4):
wherein the energization control unit (Fig. 4, 37-38) turns off energization at the speed 0 point (¶0116), when number of times the rotor has passed through a vibration center exceeds a predetermined number of times (¶0285, the vibration has not settled),

Regarding claim 6,
Nakai discloses (Fig. 4):
wherein the energization control unit (Fig. 4, 37-38) turns off energization at the speed 0 point (when rotor is stopped, ¶0116).

Regarding claim 7,
Nakai discloses (Fig. 4):
wherein the energization control unit (Fig. 4, 37-38) gradually changes current from the speed 0 point (¶0125).

Regarding claim 8,
Nakai discloses (Fig. 4):
wherein the energization control unit (Fig. 4, 37-38) turns off the energization regardless of the speed 0 point, when an elapsed time from start of the stop control exceeds a progress determination threshold value (executes for a prescribed time, ¶0125).

Regarding claim 9,
Nakai discloses (Fig. 4):
A shift range control device (Fig. 4, all elements) that switches a shift range (switching positions) by controlling a drive of a motor (12, ¶0090) in which a rotor (Fig. 6, 32) rotates by energizing a motor winding (¶0088-¶0089), the shift range control device (Fig. 4, all elements) comprising:  a computer (42) including a processor (41) and a memory (not shown) that stores instructions configured to (¶0147), when executed by the processor (41), cause the processor to (41) calculate a motor angle based on a signal from a rotation angle sensor (46) that detects a rotation position of the rotor (¶0090-¶0091);  drive the rotor (32, via 37 and 38) so that the motor angle becomes a target angle according to a target shift range (¶0115-¶0116),
and configured to stop the rotor at a position where the motor angle becomes the target angle (¶0123-¶0124), by controlling energization of the motor winding (¶0115-¶0116); estimate a speed 0 point (¶0124-¶0125, stops rotor at target position by calculating inertia, also ¶0259-¶0260), which is a timing at which a rotational speed of a vibrating rotor becomes 0 during a stop control for stopping the rotor (¶0125); and switch current control at an estimated speed 0 point (¶0125, switches current control and turning off current).

Regarding claim 10,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to estimate the speed 0 point based on a vibration cycle of the rotor specified by using a detection value of the rotation angle sensor (46, ¶0127-¶0128).

Regarding claim 11,
Nakai discloses (Fig. 4):
wherein the rotation angle sensor (Fig. 4, 46) is an encoder (¶0091) having a detection element (Fig. 6, 48-50), and the detection element (48-50) is provided at a position where a signal edge is generated at a position that becomes a vibration center of the rotor in the stop control (when north and south poles pass by Halls sensors, ¶0093, ¶0095).

Regarding claim 12,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to gradually reduce current at the speed 0 point (¶0116).

Regarding claim 13,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to turn off energization at the speed 0 point (¶0116), when number of times the rotor has passed through a vibration center exceeds a predetermined number of times (¶0285, the vibration has not settled),

Regarding claim 14,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to turn off energization at the speed 0 point (when rotor is stopped, ¶0116).

Regarding claim 15,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to gradually change current from the speed 0 point (¶0125).

Regarding claim 16,
Nakai discloses (Fig. 4):
wherein the computer causes the processor to turn off the energization regardless of the speed 0 point, when an elapsed time from start of the stop control exceeds a progress determination threshold value (executes for a prescribed time, ¶0125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US 2011/0175563) – Motor controller







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846